DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 9/24/20(2). The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
					Status of Claims
Claims 1-22 are pending and under examination in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,052,280.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant is to a method comprising: filling a container with a glyburide in a concentration of from about 2 pg/mL to about 75 pg/mL, and one or more selected from the group consisting of pharmaceutically acceptable excipients, osmoticants, diluents, buffers, and preservatives; storing the glyburide in the container, wherein said storing does not reduce the concentration of the glyburide solution stored in the container by more than 10%; and intravenously administering the glyburide stored in the container to a human subject at a rate of about 15 µg/hr to about 300 µg/hr and the claims of the patent are directed method comprising: filling a container with a glyburide in a concentration of from about 2 µg/mL to about 75 µg/mL, and one or more selected from the group consisting of pharmaceutically acceptable excipients, osmoticants, diluents, buffers, and preservatives; storing the glyburide in the container, wherein said storing does not reduce the concentration of the glyburide solution stored in the container by more than 10%; and intravenously administering the glyburide stored in the container to a human subject. 
The claims differ in that the instant claims recite the glyburide stored in the container to a human subject at a rate of about 15 µg/hr to about 300 µg/hr
    Both set of claims recite using the same compositions for the same treatment, with the same administration method.  
In view of the foregoing, the patented claims and the current application claims are obvious variations of each other.

Claims 1-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,052,280.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant is to a method of filling a container…..wherein the storing does not reduce the glyburide solution  by more than 10% and administered to a human subject, whilst the patent is directed to a method of treating …administering glyburide by continuous infusion (i.e., intravenous administration, to human suffering from traumatic brain injury etc., same as recited by the instant claim 12 and 13, about 3 mg per day (see instant claim 10 and patented claim 6)
Although the patented claims fail to recite filling the container with glyburide, it would have been obvious to one of ordinary skill in the art to administer intravenous or continuous infusion of the glyburide in a container (see col. 8, lines 19+) made of polyethylene coated tubing (see col. 8, line 37+) when the specification is used as a dictionary to avoid loss of the glyburide.  
       Both set of claims recite using the same compositions for the same treatment, with the same administration method.  
	In view of the foregoing, the patented claims and the current application claims are obvious variations of each other.
 

Claims 1-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,391,053.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
The claims of the patent are directed to a method for achieving a less than 10% reduction of the concentration of glyburide solutions placed in a container, tube, and/or filter of polyvinyl chloride (PVC), comprising contacting said PVC container, tube, and/or filter with a glyburide flushing solution, wherein said glyburide flushing solution has a glyburide concentration of at least 2 µg/mL of glyburide and the claims of the instant application is directed to filling a container with glyburide with at least 2 µg/mL.
One of ordinary skill in the art would have used the patented claims  to practice the instant claimed invention with a reasonable amount of success.

Claims 1- 22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,561,176.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:

The claims of the patent are directed to a method of treating a patient in need of treatment, comprising: identifying a patient in need of treatment for stroke, traumatic brain injury, spinal cord injury, myocardial infarction, shock, organ ischemia, ventricular arrhythmias, ischemic injury, or hypoxia/ischemia; administering a bolus of glyburide to the patient; and administering a continuous infusion of glyburide to the patient ranging from 15 µg/hr to 300 µg/hr, … The claims of the instant is directed to a method of filling a container…..wherein the storing does not reduce the glyburide solution  by more than 10% and administered to a human subject suffering from traumatic brain injury etc. Although the claims differ in that the patent does not recite filling a container it would have been obvious to one of ordinary skill in the art to administer the glyburide intravenously to the patient population from a container as it is known in the art that to administer intravenously would have been obvious to do so from a container.

Claims 1-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-63 of U.S. Patent No. 9,254,259.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant is to a method of filling a container…..wherein the storing does not reduce the glyburide solution  by more than 10% and administered to a human subject, whilst the patent is directed to a method of treating …administering glyburide by continuous infusion (i.e., intravenous administration, to human suffering from traumatic brain injury etc , same as recited by the instant claim 12 and 13, about 3 mg per day (see instant claim 10 and patented claim 6)
Although the patented claims fail to recite filling the container with glyburide, it would have been obvious to one of ordinary skill in the art to administer intravenous or continuous infusion of the glyburide in a container (see col. 7, lines 19+) made of polyethylene coated tubing (see col. 8, line 37+) when the specification is used as a dictionary to avoid loss of the glyburide.  
       Both set of claims recite using the same compositions for the same treatment, with the same administration method.  
	In view of the foregoing, the patented claims and the current application claims are obvious variations of each other.

Claims 1-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,946,293.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
The claims of the patent are directed to a method of treating acute stroke, traumatic brain injury… administering glyburide … and the instant claims are directed to filling the container… storing and intravenously administering the glyburide to the patient. Claims 12-16 of the instant claims are directed to the same patient population, therefore it would have been obvious to one of ordinary skill in the art to practice the instant claimed invention with a reasonable expectation of success.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             04/27/22